            Case 4:20-cv-01274-BSM Document 6 Filed 10/23/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

 MARQUISA WINCE and                                                                 PLAINTIFFS
 MARY CANTWELL

 v.                                 Case No. 4:20-cv-1274 JM

 JOHN THURSTON, in his official capacity as
 the Secretary of State of Arkansas and his
 official capacity as Chairman of the Arkansas
 State Board of Election Commissioners;
 SHARON BROOKS, in her official capacity
 as a member of the Arkansas State Board of
 Election Commissioners; JAMES HARMON
 SMITH, III, in his official capacity as a
 member of the Arkansas State Board of
 Election      Commissioners;       BILENDA
 HARRIS-RITTER, in her official capacity as a
 member of the Arkansas State Board of
 Election Commissioners;            CHARLES
 ROBERTS, in his official capacity as a
 member of the Arkansas State Board of
 Election      Commissioners;       WILLIAM
 LUTHER, in his official capacity as a member
 of the Arkansas State Board of Election
 Commissioners; and JAMES SHARP, in his
 official capacity as a member of the Arkansas
 State Board of Election Commissioners                                           DEFENDANTS


                         MOTION TO DISMISS WITHOUT PREJUDICE
                              AND INCORPERATED BRIEF

       Plaintiffs Marquisa Wince and Mary Cantwell, for their motion to dismiss without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2), state:

       1.      Plaintiffs filed this action in the Circuit Court of Pulaski County, Arkansas this

morning. Plaintiffs challenge Ark. Code Ann. § 7-5-416(a)(5)(A) and Ark. Code Ann. § 7-5-

416(d), which requires election officials to complete counting all absentee ballots before the polls

close on election day.
            Case 4:20-cv-01274-BSM Document 6 Filed 10/23/20 Page 2 of 3




       2.      The arbitrary deadline imposed by Ark. Code Ann. § 7-5-416(a)(5)(A) and Ark.

Code Ann. § 7-5-416(d) gives election officials less than twelve hours to count all absentee votes,

with no exceptions.

       3.      Plaintiffs seek a preliminary injunction enjoining enforcement of the arbitrary

deadlines in the upcoming 2020 general election.

       4.      Defendants removed this action to this Court this afternoon, asserting that this Court

has federal question jurisdiction.

       5.      After Defendants removed this case, but before Plaintiffs received notice of

Defendants’ filing (due to delaying inherent in the electronic filing system), Plaintiffs filed an

Amended Complaint in the state court action removing any federal law claims. See Amended

Complaint, attached and incorporated as Exhibit A.

       6.      Plaintiffs intend to pursue only state law claims and are refiling suit in the Pulaski

County Circuit Court without asserting any federal law claims.

       7.      If Plaintiffs filed their amended complaint in this action, which removes any federal

law claims, this Court it is within this Court’s discretion to not exercise supplemental jurisdiction

and remand this action to the Pulaski County Circuit Court. Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 640 (2009).

       8.      Rather than taking that route, as election day is upcoming, and to allow this action

to proceed expeditiously in state court, Plaintiffs move for dismissal without prejudice of this

action pursuant to Federal Rule off Civil Procedure 41(a)(2).




                                                 2
            Case 4:20-cv-01274-BSM Document 6 Filed 10/23/20 Page 3 of 3




          Wherefore Marquisa Wince and Mary Cantwell request that this Court dismiss without

prejudice this action pursuant to Federal Rule off Civil Procedure 41(a)(2), and for all other proper

relief.

                                              John E. Tull, III
                                              Ark. Bar No. 84150
                                              Christoph Keller
                                              Ark. Bar No. 2015145
                                              Attorney for Plaintiffs Marquisa Wince and Mary
                                              Cantwell
                                              QUATTLEBAUM, GROOMS & TULL PLLC
                                              111 Center Street, Suite 1900
                                              Little Rock, Arkansas 72201
                                              Telephone:      (501) 379-1700
                                              Facsimile:      (501) 379-1701
                                              Email:          jtull@qgtlaw.com
                                                              ckeller@qgtlaw.com




                                                 3
